Exhibit 99.19 MANAGEMENT'S DISCUSSION & ANALYSIS The following management's discussion and analysis ("MD&A") is management's assessment of the results and financial condition of Hollinger Inc. and its subsidiaries and should be read in conjunction with the audited consolidated financial statements for the financial years ended December 31, 2005, March 31, 2006 and March 31, 2007, together with the related notes contained therein (the "Financial Statements"). Unless the context otherwise requires, when used in these notes, the term "Corporation" refers to Hollinger Inc. and its direct and indirect subsidiaries other than Sun-Times Media Group, Inc. ("Sun-Times", formerly Hollinger International Inc.) and its subsidiaries.As used in this MD&A, "2007 financial year" or "financial year ended March 31, 2007" means the twelve months ended March 31, 2007, "2006 financial year" or "financial year ended March 31, 2006" means the three months ended March 31, 2006, and "2005 financial year" or "financial year ended December 31, 2005" means the twelve months ended December 31, 2005.Readers should note that the 2006 financial year is a three-month period and, accordingly, readers should take into account any annualization required to make proper comparisons to the 2007 financial year and the 2005 financial year, which are both twelve-month periods. Except as otherwise stated, all dollar amounts are in Canadian dollars and tabular amounts are in thousands of dollars.The date of this MD&A is June 20, 2007. Forward-Looking Statements This MD&A contains certain forward-looking statements.Words such as "will", "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" and variations of such words and similar expressions are intended to identify these forward-looking statements.Specifically, and without limiting the generality of the foregoing, all statements included in this MD&A that address activities, events or developments that the Corporation expects or anticipates will or may occur in the future, including such items as business strategies and measures to implement such strategies, competitive strengths, goals, expansion and growth, or references to the litigation or future success of the Corporation, its subsidiaries and the companies in which the Corporation has investments are forward-looking statements.Actual results could differ materially from those reflected in the forward-looking statements as a result of:(i) general economic market or business conditions; (ii) the opportunities (or lack thereof) that may be presented to and pursued by the Corporation; (iii) competitive or other actions by other entities; (iv) changes in laws; (v) the outcome of litigation or regulatory proceedings; and (vi) other factors, many of which are beyond the control of the Corporation.See the Corporation's Annual Information Form for the year ended March 31, 2007 to be dated on or about June 28, 2007 (the "Annual Information Form") filed with Canadian Securities regulators and available on SEDAR at www.sedar.com for a full description of the risk factors that affect the Corporation. Overview The principles underlying the preparation of management's discussion and analysis, as outlined in National Instrument 51-102 – Continuous Disclosure Obligations, are predicated on the issuer having an active business operation, including the business activity of buying, holding and selling investments. For the financial statement periods covered by this MD&A, the Corporation has largely been driven by a unique set of challenges that have effectively caused the Corporation to cease its business activities, consisting primarily of newspaper publishing, as conducted prior to 2003. Much of management's time and effort during the past few years has been devoted to dealing with numerous and complex litigation matters, Canadian and U.S. regulatory compliance issues, court-ordered third party investigations and defaults under its senior indebtedness. Hollinger Inc. is an open-end investment holding corporation and a "mutual fund corporation" under the Income Tax Act (Canada). The Corporation's principal asset is its interest in Sun-Times, in which it currently holds an approximate 70.0% voting interest and 19.7% equity interest.For periods covered by the Financial Statements ending on or prior to March 31, 2006, the Corporation's percentage ownership in Sun-Times was an approximate 66.8% voting interest and 17.4% equity interest.
